Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/18/2020, 07/27/2020, 09/16/2020, 09/24/2020, 10/06/2020, 12/042020, 01/12/2021, 03/04/2021, and 03/17/2021 was filed after the mailing date of the Non-Final Action on 04/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In pg. 9 lines 19-21, " 2, 2 " should read " 2, 2' ".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 27 recites the limitation "the bottom part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the claim is referring to “a bottom part” as recited in claim 1 to be structure of “a stackable system container” or if “a container” is meant to have similar structure as “a stackable system container” and referring to its “bottom part.” For examination purposes, Claims 29 and 33 will be rejected for reciting “the bottom part,” and “the bottom part” in claim 27, 29, and 33 will be construed as the structure of “bottom part 4” of “upper container 2” as described on pg. 5 lines 26-29.  Claims 28-33 are rejected for the above reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24 and 26-38 are rejected under 35 U.S.C. 103 as being unpatentable over Fiore (US 5176281) in view of Roth et al. (US 6250730), hereinafter Roth.
Regarding Claim 20, Fiore teaches “A stackable system container (Fig. 8 “tackle box 10”) comprising a bottom part (Fig. 8 “main box body 12”) and a lid part (Fig. 8 “hinged lid 14”) pivotably attached to the bottom part (Fig. 8 “main box body 12”), which lid part (Fig. 8 “hinged lid 14”) has two spaced-apart guide rails (Fig. 8 “hinged lid 14”) on an upper surface thereof for form-fittingly receiving an 
    PNG
    media_image1.png
    708
    747
    media_image1.png
    Greyscale
additional container (Fig. 8; col. 3 lines 20-29), with the guide rails (Fig. 8 annotated) each having a runway (Fig. 8 “42”), which can be engaged from below by an additional container (Fig. 8; col. 3 lines 31-34), wherein the runways (Fig. 8 “42”) protrude toward each other and wherein” and “is disposed on the lid part (Fig. 8 “hinged lid 14”).”
Fiore does not teach “at least one upwardly protruding locking lug.”
Roth teaches a sliding assembly. Roth further teaches “at least one upwardly protruding locking lug (Fig. 4A “stopping member 30”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fiore to incorporate the teachings of Roth to include the “stopping member 30” of Roth to the annotated guide rails on the “hinged lid 14” of Fiore “for preventing spontaneous opening” or removal of an article from a system and “preventing injuries and hazardous situations to which children are typically exposed” (Roth [col. 1 lines 9-10 and 22-23]).

    PNG
    media_image2.png
    708
    747
    media_image2.png
    Greyscale

Regarding Claim 21, Fiore teaches “The stackable system container (Fig. 8 “tackle box 10”) of claim 20, wherein the guide rails (Fig. 8 annotated) are aligned parallel to each other (Fig. 8 annotated to show parallel; col. 3 lines 24-34).” 

Regarding Claim 22, Fiore teaches “The stackable system (Fig. 8 “tackle box 10”) of claim 20, wherein the runways (Fig. 8 “42”) each have at least one recess (Fig. 8 the gap in “42” is where “40” is annotated; col. 3 lines 29-31).”

Regarding Claim 23, Fiore teaches “The stackable system container (Fig. 8 “tackle box 10”) of claim 20, wherein the … one guide rail (Fig. 8 annotated).  ”
Fiore does not teach “locking lug is disposed directly adjacent to at least one guide rail.”
Roth teaches “locking lug (Fig. 4A “stopping member 30”) is disposed directly adjacent to at least one guide rail (Fig. 1 “railing 26;” col. 4 lines 21-22 “a stopping member generally designated 30 attached above railing 26”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fiore to incorporate the teachings of Roth to include the “stopping member 30” located above “railing 26” of Roth to the annotated guide rails on the “hinged lid 14” of Fiore “for preventing spontaneous opening” or removal of an article from a system and “preventing injuries and hazardous situations to which children are typically exposed”  (Roth [col. 1 lines 9-10 and 22-23]).

Regarding Claim 24, Fiore teaches “The stackable system container Fig. 8 “tackle box 10”) of claim 23.”
Fiore does not teach “at least one locking lug is integrally formed in one of the guide rails.”
Roth teaches “at least one locking lug (Fig. 4A “stopping member 30”) is integrally formed (Though Roth does not teach that the “stopping member 30” is integrally formed in “railing 26;” it would be obvious to one of ordinary skill in the art to use at technique known in manufacturing such as injection molding of plastics taught by Fiore (col. 2 lines 49-51) to combine these two components into one structure) in one of the guide rails (Fig. 1 “railing 26;” col. 4 lines 21-22 “a stopping member generally designated 30 attached above railing 26”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fiore to incorporate the teachings of Roth to include the “stopping member 30” located above “railing 26” of Roth to the annotated guide rails on the “hinged lid 14” of Fiore “for preventing spontaneous opening” or removal of an article from a system and “preventing 

 Regarding Claim 26, Fiore teaches “The stackable system container (Fig. 8 “tackle box 10”) of claim 20, wherein the guide rails (Fig. 8 annotated) are integrally formed (col. 2 lines 49-52) in the lid part (Fig. 8 “hinged lid 14”).”


    PNG
    media_image3.png
    192
    507
    media_image3.png
    Greyscale
Regarding Claim 27, Fiore teaches “A container (Fig. 8 “removable carrying case 32”; Fig 3. col. 3 line 24 “carrying case fits into the lid 14”) for placement on top of a stackable system container (Fig. 8 “tackle box 10”) of claim 20, wherein two running rails (Fig. 8 “Flanges 38”) are disposed on the bottom part (Fig. 3 annotated).” 

Regarding Claim 28, Fiore teaches “The container (Fig. 8 “removable carrying case 32”) of claim 27, wherein the running rails (Fig. 8 “Flanges 38”) are formed to be complementary (Fig. 8; col. 24-29) to the guide rails (Fig. 8 annotated).”

Regarding Claim 29, Fiore teaches “The container (Fig. 8 “removable carrying case 32”) of claim 27, wherein the running rails (Fig. 8 “Flanges 38”) are …of the bottom part, which edges (Fig. 8 “Flanges 38”) protrude laterally from opposite side walls of the bottom part (Fig. 3 annotated).”
Fiore does not teach “formed by the edges of the bottom plates.”
Roth teaches “the running rails (Fig. 1. “rail 28”) are formed by the edges of the bottom plates (Fig. 1 shows “rail 28” at the bottom edge of “side wall 24”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fiore to incorporate the teachings of Roth to include the constraint of 

Regarding Claim 30, Fiore teaches “The container (Fig. 8 “removable carrying case 32”) of claim 27, wherein the running rails (Fig. 8 “Flanges 38”) each have a recess (Fig. 8 “gap 40”).”

Regarding Claim 31, Fiore teaches “The container (Fig. 8 “removable carrying case 32”) of claim 27, wherein at least one of the running rails (Fig. 8 “Flanges 38”) has a locking stop (Fig. 15 “projection 144”).”

Regarding Claim 32, Fiore teaches “The container (Fig. 8 “removable carrying case 32”) of claim 31.”
Fiore does not teach “wherein the distance between the upper edge of the running rail and the lower edge of the locking stop is greater than the height of the locking lug.”
Roth teaches “wherein the distance (Fig. 4A-C; col. 6 lines 10-13 and col. 4 lines 40-44) between the upper edge of the running rail (Fig. 1. “rail 28”) and the lower edge of the locking stop (Fig. 4A-C “obstruction member 32”) is greater than the height of the locking lug (Fig. 4A-C “stopping member 30”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fiore to incorporate the teachings of Roth to include structure and the vertical positioning of “obstruction member 32,” “rail 28,” and “stopping member 30” (Roth) to “flanges 38” and annotated guiderails of Fiore to allow passage of an article in and out of a system and still “for 

Regarding Claim 33, Fiore teaches “The container (Fig. 8 “removable carrying case 32”) of claim 31, wherein the locking stops (Fig. 15 “projection 144”) are formed in a lateral recess (Fig. 15 “gap 140”) of the respective side wall of the bottom part (Fig. 3 annotated).”

Regarding Claim 34, Fiore teaches “A transport system (Fig. 8 “tackle box 10” and “removable carrying case 32”) comprising at least one system container (Fig. 8 “tackle box 10”), on the lid part (Fig. 8 “hinged lid 14”) of which guide rails (Fig. 8 annotated) each having a runway (Fig. 8 “42”) are disposed, which are engaged from behind (col. 3 lines 36-44) and held by complementary running rails (Fig. 8 “Flanges 38”) of a container (Fig. 8 “removable carrying case 32”), wherein the runways (Fig. 8 “42”) protrude toward each other and … is disposed on the lid part (Fig. 8 “hinged lid 14”).”
Fiore does not teach “wherein at least one upwardly protruding locking lug.”
Roth teaches “wherein at least one upwardly protruding locking lug (Fig. 4A “stopping member 30”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fiore to incorporate the teachings of Roth to include the “stopping member 30” of Roth to the annotated guide rails on the “hinged lid 14” of Fiore “for preventing spontaneous opening” or removal of an article from a system and “preventing injuries and hazardous situations to which children are typically exposed”  (Roth [col. 1 lines 9-10 and 22-23]).

Regarding Claim 35, Fiore teaches “The transport system (Fig. 8 “tackle box 10” and “removable carrying case 32”) of claim 34, further comprising a corresponding locking stop (Fig. 15 “projection 144”) for locking the container  (Fig. 8 “removable carrying case 32”) in an inserted rear locking position (Fig. 8; col. 5 lines 30-31).”

Regarding Claim 36, Fiore teaches “The transport system (Fig. 8 “tackle box 10” and “removable carrying case 32”) of claim 35,… guide rails (Fig. 8 annotated) for guiding the container (Fig. 8 “removable carrying case 32”) in the pull-out direction (Fig. 3; col. 3 lines 42-44).”
Fiore does not teach “wherein a locking lug is each disposed on the.”
Roth teaches “wherein a locking lug (Fig. 4A “stopping member 30”) is each disposed on the guide rails (Fig. 1 “railing 26;” col. 4 lines 21-22 “a stopping member generally designated 30 attached above railing 26”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fiore to incorporate the teachings of Roth to include to include the “stopping member 30” located above “railing 26” of Roth to the annotated guide rails on the “hinged lid 14” of Fiore “for preventing spontaneous opening” or removal of an article from a system and “preventing injuries and hazardous situations to which children are typically exposed”  (Roth [col. 1 lines 9-10 and 22-23]).

Regarding Claim 37, Fiore teaches “The transport system (Fig. 8 “tackle box 10” and “removable carrying case 32”) of claim 35, wherein a locking stop (Fig. 8 “Flanges 38”) is each formed on a side wall of the running rails (Fig. 15 “projection 144”).”

Regarding Claim 38, Fiore teaches “The transport system (Fig. 8 “tackle box 10” and “removable carrying case 32”) of claim 36.”
Fiore does not teach “wherein the distance between the upper edge of the running rails of the container and the lower edge of the locking stops of the container is greater than the height of the locking lugs of the first system container.”
Roth teaches “wherein the distance (Fig. 4A-C; col. 6 lines 10-13 and col. 4 lines 40-44) between the upper edge of the running rail (Fig. 1. “rail 28”) and the lower edge of the locking stop (Fig. 4A-C “obstruction member 32”) is greater than the height of the locking lug (Fig. 4A-C “stopping member 30”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fiore to incorporate the teachings of Roth to include structure and the vertical positioning of “obstruction member 32,” “rail 28,” and “stopping member 30” (Roth) to “flanges 38” and annotated guiderails of Fiore to allow passage of an article in and out of a system and still “for preventing spontaneous opening” or removal of an article from a system and “preventing injuries and hazardous situations to which children are typically exposed”  (Roth [col. 1 lines 9-10 and 22-23]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fiore (US '281) in view of Roth (US '730), in further view of Ruggerone (US 3743372).
Regarding Claim 25, Fiore-Roth teaches “The stackable system container (Fig. 8 “tackle box 10”) of claim 20, wherein …is disposed on the lid part (Fig. 8 “hinged lid 14”) between the two guide rails (Fig. 8 “hinged lid 14”).”
Fiore does not teach “an additional guide rail.”
Ruggerone teaches stacked system of storage. Ruggerone further teaches “an additional guide rail (Fig. 4 multiple “90” on “interconnected storage unit 1;” “90” and “80” create a connection to stack units).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fiore in view of Roth to incorporate the teachings of Ruggerone to include the multiple “90” connections on “interconnection storage unit 1” of Ruggerone to annotated guide rails on top of “hinged lid 14” to allow the storage arrangement and capacity of different stackable articles in various sizes to be secure in the system (Ruggerone col. 1 lines 12-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schultheiss teaches a traveling case where two articles are slidably connected to move as one;
Ackeret teaches articles with three parallel complimentary stackable element son the upper and lower surfaces to slidably engage;
Huang teaches boxes slidably engaging together using parallel rails;
Chen teaches a locking area on the slide groove to a tool box assembly;
Gelardi et al. teaches a locking means between slidably engaged boxes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736